Citation Nr: 0809039	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  06-03 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Propriety in the reduction of Department of Veterans Affairs 
(VA) compensation benefits for the purpose of recouping 
military drill pay for the period from 1995 through 1998.



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel








INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1970 to May 1974, January 14, 1985 to January 25, 1985, 
March 1991 to January 1992 and June 8, 1992 to June 19, 1992.  
Thereafter, he had additional unverified service in the 
United States Air Force Reserve until his retirement in March 
1998.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 determination by the 
Waco, Texas VA Regional Office (RO).  

The issue on appeal includes several aspects, to include the 
propriety of the reduction of the veteran's VA compensation 
and the amount of VA compensation benefits withheld for the 
purpose of recouping military drill pay for the period from 
1995 through 1998.  Additionally, the veteran appears to be 
raising the issue of entitlement to waiver of recovery of an 
overpayment of compensation benefits (see November 2005 
statement from the veteran).  Since this matter has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.  The Board notes that before the veteran 
can take any action on this issue, he must be notified of the 
amount of any overpayment.

The issue of whether the amount of VA compensation benefits 
withheld for the purpose of recouping military drill pay for 
the period from 1995 through 1998 was correct is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if any action on 
his part is required.


FINDINGS OF FACT

1.  Information obtained from the veteran in 2001 indicates 
that he received military pay for various periods of drill 
training from 1995 through 1998.

2.  An August 2005 RO letter proposed a reduction of the 
veteran's VA compensation based on this information, and 
notified him that he had a 60-day period within which to 
dispute the proposed action prior to any final determination;  
he did not respond to this letter.

3.  An October 2005 decision letter reduced the veteran's VA 
compensation to account for his receipt of military pay for 
drill training for the period from 1995 through 1998.


CONCLUSION OF LAW

The retroactive reduction of the veteran's VA compensation to 
recoup his simultaneous receipt of VA compensation when he 
was receiving military drill pay at various times from 
1995 through 1998 was proper.  38 U.S.C.A. § 5304 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.654, 3.700 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that the pertinent 
facts in this case are not in dispute and the law is 
dispositive.  Therefore, the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126) does not apply.  
See generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Mason v. Principi, 16 Vet. App. 129 (2002).  
Furthermore, the issue decided herein does not arise from the 
receipt of a "substantially complete application" from the 
veteran under 38 U.S.C.A. § 5103(a), but rather, arises by 
action of law under 38 U.S.C.A. § 5304(c), which prohibits 
the receipt of VA compensation for any period for which a 
person receives active service pay.  Thus, the VCAA does not 
apply to this appeal, and further discussion of compliance 
with the VCAA is not required.  Accordingly, the Board will 
proceed to a decision on the merits of the case.



II.  Propriety in the Reduction of VA Compensation Benefits 

According to regulatory criteria, not more than one award of 
pension, compensation, or emergency officers' regular or 
reserve retirement pay will be made concurrently to any 
person based on his or her own service except as provided in 
38 C.F.R. § 3.803 relating to naval pension and 38 C.F.R. § 
3.750(c) relating to waiver of retirement pay.  38 U.S.C.A. § 
5304(c) prohibits the receipt of VA disability compensation 
benefits for any period for which the person receives active 
service pay.  See 38 C.F.R. § 3.654, 3.700.  This includes 
active duty pay, drill, and active duty for training 
payments, and inactive duty for training payments made to 
Reservists and members of the National Guard. 

Reservists may waive their pension, compensation, or 
retirement pay for periods of field training, instruction, 
other duty, or drills.  A waiver may include prospective 
periods and contain a right of recoupment for the days for 
which the reservist did not receive payment for duty by 
reason of failure to report for duty.  38 C.F.R. 
§ 3.700(a)(1)(iii). 

In the case at hand, the record reflects that the veteran has 
received VA compensation benefits since 1985.  In pertinent 
part, his rate of compensation was increased to 10 percent 
effective January 25, 1992.  He was paid as a single veteran 
with no dependents.

In September 2001, the RO requested that the veteran advise 
VA if he had been paid reserve pay for any dates after 
January 25, 1995.  In November 2001, he responded that he had 
the following reserve duty: 211 days in 1995; 30 days in 
1996; 24 days in 1997; and 20 days in 1998.  He noted that he 
did not have access to his reserve records, but indicated 
that the days provided were "reasonably close" to the 
actually time served.  He also stated that he retired from 
the Air Force Reserve on March 31, 1998.  

In June 2005, the RO attempted to verify the veteran's drill 
dates for the period from 1995 through 1998.  A July 2005 
response from the Army Human Resources Command in St. Louis 
stated that they were "unable to verify [the veteran's] 
drills at this command."

An August 2005 RO letter proposed a reduction of the 
veteran's VA compensation benefits based on the information 
provided by the veteran in 2001 and notified him that he had 
a 60-day period within which to dispute the proposed action 
prior to any final determination.   In addition to offering 
him a pre-determination hearing, he was requested to advise 
the RO if any information was incorrect.  He did not respond 
to this letter.

In October 2005, the RO took action to recoup the veteran's 
VA compensation for the amounts of military drill pay he 
received from 1995 through 1998.  

In the instant case, the veteran does not dispute having 
received military pay for days of drill training for the 
period from 1995 through 1998.

Based on the above, the Board finds that the RO's recoupment 
of the veteran's VA compensation to account for his receipt 
of military drill pay for the period from 1995 through 1998 
was proper.  "No equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress."  Smith v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of 
Personnel Management v. Richmond,  496 U.S. 414, 426 (1990)).  
The fact of the matter is that the veteran received duplicate 
payments of government benefits which, by his prior 
experience, he knew or should have known were not authorized 
by law.  The Board is without authority to authorize the 
simultaneous receipt of active duty pay and VA compensation 
benefits.  

The Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Therefore, as there is no basis 
in the law to grant this portion of the veteran's appeal, it 
must be denied.  (The Board has not yet reviewed the RO's 
calculations, regarding the amount of recoupment.  This 
portion of the remand is the subject of the remand below.)

ORDER

As the withholding of the veteran's VA compensation benefits 
to recoup VA compensation benefits he received when he was 
also receiving military drill pay was proper, his appeal 
challenging such action is denied, subject to the further 
action ordered below.


REMAND

Regarding the further matter of whether the amount of VA 
compensation benefits withheld for the purpose of recouping 
military drill pay for the period from 1995 through 1998 was 
correct, the Board notes that the veteran's drill dates for 
the period from 1995 through 1998 have never been officially 
verified.  (He provided an approximation of his drill time in 
a November 2001 letter.  A July 2005 response from the Army 
Human Resources Command in St. Louis stated that they were 
"unable to verify [the veteran's] drills at this command." 
(emphasis added))  The Board notes that pay records which 
should reveal the specific dates of pay for periods of active 
duty for training and inactive duty training may be held by 
the Defense Finance and Accounting Service (DFAS) in 
Cleveland, Ohio.  Such payments, tied to specific dates, 
would yield confirmation of the veteran's drill dates and pay 
for the years 1995 through 1998.

After verifying the veteran's drill dates and pay, the RO 
should conduct an audit which would establish precisely what 
he was owed and paid for the period from January 1995 to 
April 1998.  Thereafter, he should be provided notice of the 
amount of overpayment of his VA compensation.  Any recoupment 
of the debt by the VA does not reduce the overpayment for 
purposes of addressing the issue of waiver.  Adjudication of 
the entire original amount of the overpayment must be 
conducted and, if a waiver is granted, any amount recouped 
will be returned to the claimant.  See Franklin v. Brown, 5 
Vet. App. 190 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from DFAS in Cleveland, Ohio, 
verification of all pay and other benefits 
provided to the veteran related to his 
service in the Air Force Reserve from 
January 1995 to April 1998.  This 
information may be in the form of leave 
and earnings statements, and should 
include specific dates of pay for all 
periods of active duty for training and 
inactive duty training. 

If DFAS is unable to provide verification 
of the veteran's drill dates and pay for 
the period at issue, all follow-up 
development required to obtain this 
information should be conducted, to 
include requesting the information from 
the appropriate service department.

The RO should associate with the claims 
file all documents received pursuant to 
his development.

2.  Thereafter, prepare an audit of the 
veteran's VA compensation account, setting 
forth the amounts owed and paid from 
January 1995 to April 1998.  

The audit report must be associated with 
the claims folder, and a copy must be sent 
to the veteran.  The RO should also 
formally notify the veteran of the amount 
of overpayment of VA compensation.  He 
should be advised his right to request a 
waiver of the recovery of such 
overpayment.

3.  Thereafter, the RO should readjudicate 
the matter of whether the amount of VA 
compensation benefits withheld for the 
purpose of recouping military drill pay 
for the period from 1995 through 1998 was 
correct.  If the veteran's challenge to 
the amount of the overpayment remains 
denied, the RO should provide him with a 
supplemental statement of the case that 
accurately reflects the reasons for its 
decision and contains a recitation of the 
applicable laws and regulations.  The 
veteran should be given the requisite 
opportunity to respond to the SSOC before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


